Citation Nr: 1825883	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  15-32 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial compensable rating for service-connected bruxism. 

3.  Entitlement to an initial compensable rating for service-connected anemia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and J.L. 


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to October 1959 and June 1960 to June 1961.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
January 2013 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at a February 2018 Board videoconference hearing and a transcript of this hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for OSA secondary to his service-connected PTSD.  In support of his claim the Veteran submitted a March 2018 private nexus opinion.  The private opinion provider concluded that the Veteran's OSA was caused by his service-connected PTSD and tinnitus, which he supported with medical literature.  The Board finds the March 2018 private opinion insufficient to adjudicate the Veteran's claim without further development.  The private opinion provider provided a detailed explanation as to why the medical community has found a nexus between PTSD, tinnitus, and OSA, but did not provide a rationale as to how this specific Veteran's symptoms of PTSD and tinnitus are etiologically related to his OSA.  The private opinion provider noted that obesity can cause OSA but that OSA is seen more often in Veterans with obesity and PTSD.  A November 2014 disability benefits questionnaire (DBQ) was completed by a physician who noted that the Veteran's service-connected PTSD could aggravate his OSA.  However, an opinion as to whether the Veteran's PTSD caused his OSA was not included.  As service connection granted on the basis of causation could provide a greater benefit than service connection granted on the basis of aggravation a VA opinion which adequately addresses secondary service connection must be obtained on remand.  

The Veteran is seeking an initial compensable rating for his service-connected bruxism.  The Veteran's most recent VA examination occurred in December 2015.  The Veteran testified at his February 2018 Board hearing that his service-connected bruxism had increased in severity and that he continued to lose teeth.  In addition the Veteran submitted a January 2018 letter from his private dentist at Howell Branch Dental Care indicating he would require restorative dental surgery as a result of his service-connected bruxism.  As such, a new VA examination is needed on remand which adequately addresses the severity of the Veteran's service-connected bruxism.  In addition, the Board notes the Veteran's claims file does not appear to contain complete treatment records from Howell Branch Dental Care.  As such, any and all outstanding private treatment records must be obtained on remand.  

The Veteran is seeking an initial compensable rating for his service-connected anemia.  The Veteran testified at his February 2018 Board hearing that he had recently been tested and found to have hemoglobin levels of 10gm/100ml or less.  The Veteran's claims file does not contain VA treatment records dated after June 2017, as such, any outstanding VA treatment records must be obtained on remand.  In addition, the Veteran's most recent VA examination in connection with his claim for service connection for anemia occurred in June 2016, since then the Veteran has testified that his anemia has increased in severity.  See February 2018 Board hearing.  As such, a new VA examination must be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records to specifically include any records dated after June 2017.   

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for OSA, anemia, or bruxism since service.  After securing the necessary release, take all appropriate action to obtain these records, including records from Howell Branch Dental Care.  Inform the Veteran and provide him with the chance to submit additional records.

3.  After completion of steps 1 and 2, arrange for the Veteran to undergo an appropriate VA examination in connection with his claim for entitlement to service connection for OSA.  The claims file should be made available to and reviewed by the examiner.  Based on the examination and review of the record, the examiner should address the following:

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's OSA is etiologically related to his active service. 

The examiner should consider and discuss as necessary the Veteran's February 2018 Board hearing testimony indicating he had symptoms of OSA since his active service.  

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's OSA was caused by his service-connected PTSD or his service-connected tinnitus?

The examiner should consider and discuss as necessary the following:

i.  March 2018 private nexus opinion and associated medical literature; 

ii.  November 2014 DBQ finding that the Veteran's service-connected PTSD caused sleep disruption which could aggravate his OSA and that the medication the Veteran is prescribed for his PTSD could aggravate his OSA; and

iii.  The medical literature provided by the Veteran noting a possible link between PTSD and OSA.  

(c)  Is it at least as likely as not that the Veteran's service-connected tinnitus aggravated his OSA?

The examiner should consider and discuss as necessary the March 2018 private nexus opinion and associated medical literature.  

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.  

4.  After completion of steps one and two schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected bruxism.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out and the results recited in the examination report.

The examiner is requested to delineate all symptomatology associated with, and the current severity of the bruxism.  The appropriate DBQ should be filled out for this purpose, if possible.

5.  After completion of steps one and two schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected anemia.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out and the results recited in the examination report.

The examiner is requested to delineate all symptomatology associated with, and the current severity of the anemia.  The appropriate DBQ should be filled out for this purpose, if possible.

6.  The RO should then re-adjudicate the claims on appeal.  If any remain denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




